Case 2:15-cv-00201-SMJ   ECF No. 487-8   filed 02/11/20   PageID.41243 Page 1 of 23




         EXHIBIT 8

                                                                              174
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
                  Case 2:15-cv-00201-SMJ                        ECF No. 487-8              filed 02/11/20            PageID.41244 Page 2 of 23


                                                                                                                                                                 Article

                                                                                                                                                       pubs.acs.org/est




              Microbial Dechlorination of Polychlorinated Biphenyls,
              Dibenzo‑p‑dioxins, and -furans at the Portland Harbor Superfund
              Site, Oregon, USA
              Lisa A. Rodenburg,*,† Valdis Krumins,† and Joanna Crowe Curran‡
              †
               Department of Environmental Sciences, Rutgers University, 14 College Farm Road, New Brunswick, New Jersey 08901, United
               States
              ‡
               Northwest Hydraulic Consultants, 16300 Christensen Road, Suite 350, Seattle, Washington 98188-3422, United States
                  *
                  S Supporting Information



                  ABSTRACT: The Portland Harbor (Oregon, USA) has been declared a “Superfund” site because
                  it is impacted by a variety of contaminants, including polychlorinated biphenyls (PCBs) and
                  polychlorinated dibenzo-p-dioxins and -furans (PCDD/Fs). Using data collected in the remedial
                  investigation, concentrations of PCBs and PCDD/Fs in sediment and water were examined using
                  positive matrix factorization to look for evidence that PCBs and PCDD/Fs are dechlorinated by
                  anaerobic bacteria. This process has long been known to occur in sediments. Recently, it has been
                  recognized that PCB and PCDD/F dechlorination may also occur in other anaerobic
                  environments, such as in landﬁlls, sewers, and groundwater. The results indicate that a factor
                  related to the dechlorination of PCBs and PCDD/Fs was present in the water but not in the
                  sediment. Spatial patterns in dechlorination products suggest that they come primarily from
                  groundwater. Dechlorination products comprise 22% of the PCBs in the water. The Portland
                  Harbor therefore represents the third major US watershed in which PCBs appear to undergo
                  dechlorination in an environment other than sediment, suggesting that the microbial
                  dechlorination of PCBs and PCDD/Fs is more common than previously assumed. In addition,
                  the Portland Harbor is impacted by PCBs generated inadvertently during the production of pigments, such as PCB 11, which
                  alone exceeded the 64 pg/L federal water quality standard for the sum of PCBs in two of 120 whole water samples.


              ■    INTRODUCTION
              The Portland Harbor (Oregon, USA) is similar to most of the
                                                                                               Hudson River, a Superfund site where high levels of PCBs in
                                                                                               the river sediment have led to extensive microbial dechlorina-
                                                                                               tion.9 Recently, it has been recognized that microbial
              major harbors of the US in that it is heavily impacted by a
                                                                                               dechlorination of PCBs and PCDD/Fs may occur in other
              variety of contaminants arising from local industry and
                                                                                               anaerobic environments, such as landﬁlls, sewers, and ground-
              urbanization, with persistent organic pollutants such as
                                                                                               water.10,11
              polychlorinated biphenyls (PCBs) and polychlorinated diben-
                                                                                                  The purpose of this study was to examine the available data
              zo-p-dioxins and -furans (PCDD/Fs) being some of the main                        on PCB and PCDD/F concentrations in water and sediment at
              contaminants.1 There are over 60 facilities on the harbor that                   the Portland Harbor Superfund site from the Remedial
              may be sources of contamination.1 Portland Harbor was placed                     Investigation performed under the supervision of the US EPA
              on the National Priorities List (i.e., “Superfund”) in 2000,                     in order to identify sources and degradation processes. A
              triggering a large data collection eﬀort. The current study area                 second purpose was to compare the sources/processes for
              extends from river mile 1.9 to 11.8, where RM 0 is deﬁned as                     PCBs and PCDD/Fs with those observed in two other systems
              the conﬂuence of the Willamette and Columbia rivers.                             for which a large amount of high quality data is available: the
                 In such a complicated system, source apportionment can be a                   New York/New Jersey Harbor (and associated Hudson
              useful tool to elucidate the main sources of contaminants such                   River)6,12 and the Delaware River.10,13,14

                                                                                               ■
              as PCBs.2−4 In addition, source apportionment via factor
              analysis can identify important processes, including natural
                                                                                                   METHODS
              attenuation, which might be occurring.5,6 PCBs and PCDD/Fs
              are recalcitrant compounds that generally do not degrade in                      Portland Harbor is a tidal estuary that is home to the City of
              most environments. For PCB and PCDD/F congeners with                             Portland, Oregon, with a population of about 600 000 (see
              more than two chlorine substituents, one of the few pathways
              for their degradation is dechlorination by anaerobic bacteria,                   Received:    March 4, 2015
              which use the chlorinated compound as an electron acceptor                       Revised:     May 19, 2015
              for respiration,7,8 removing some chlorines while leaving the                    Accepted:    May 26, 2015
              carbon backbone intact. This process is important in the                         Published:   May 26, 2015

                                               © 2015 American Chemical Society         7227                                                     DOI: 10.1021/acs.est.5b01092
                                                                                                                                  Environ. Sci. Technol. 2015, 49, 7227−7235
                                                                                    Exhibit 8                                                                   175
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
                 Case 2:15-cv-00201-SMJ                        ECF No. 487-8               filed 02/11/20            PageID.41245 Page 3 of 23

              Environmental Science & Technology                                                                                                                 Article




              Figure 1. PCB ﬁngerprints from factors derived from PMF analysis on the sediment data set. Co-eluting congeners are labeled using the lowest
              IUPAC congener numbers for the ﬁrst two coeluters. More than two coeluters is indicated with a terminal “+”. Complete information about
              coelutions is provided in Supporting Information, Table S-1. Factors were compared with the Aroclor congener proﬁles of Rushneck et al.20

              map, Supporting Information Figure S-1). Water and sediment                      via the EPA’s STORET database (http://www.epa.gov/storet/
              samples were collected during 2004−2007 under a series of                        ). Although the Remedial Investigation (RI) Microsoft Access
              EPA-approved quality assurance project plans associated with                     database was also consulted (provided as Appendix F of ref 1),
              the Remedial Investigation of the site. City River water                         STORET contained more data (more samples) for PCBs in
              sampling campaigns were designed to capture periods of low                       water than the RI database. The data was checked to ensure
              ﬂow (less than about 40 000 cubic feet per second (cfs);                         that where both sources contained the same samples, the data
              November 2004, March and July 2005; September 2006), high                        were identical. The data were examined via the PMF2 software
              ﬂow (above 60 000 cfs; January 2006, January through March                       of Paatero and Tapper.18 The results (especially the best
              2007), and stormwater inﬂuenced ﬂow (identiﬁed by EPA                            number of factors) were conﬁrmed by running the same data
              based on local knowledge and CSO events; November 2006).                         sets using EPA PMF 5.0 (http://www.epa.gov/heasd/research/
              Figure S-2 of Supporting Information shows the locations of                      pmf.html). Because the PMF2 model yielded better agreement
              water sampling. Details of sample collection are provided in the                 between measured and modeled concentrations, the PMF2
              quality assurance project plans15−17 and are summarized in                       results are presented here. Details of PMF procedures,
              Supporting Information. This and other technical documents                       including criteria for determining the best number of factors
              related to the site are available at http://yosemite.epa.gov/                    to adequately describe the data set, are provided in Supporting
              R10/CLEANUP.NSF/ph/Technical+Documents. Data on                                  Information.
              concentrations of PCBs and PCDD/Fs in water and sediment                            A major challenge of using the Portland Harbor Remedial
              at the Portland Harbor Superfund site were obtained primarily                    Investigation data lay in the inconsistencies in the analysis of
                                                                                        7228                                                     DOI: 10.1021/acs.est.5b01092
                                                                                                                                  Environ. Sci. Technol. 2015, 49, 7227−7235
                                                                                    Exhibit 8                                                                   176
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
                 Case 2:15-cv-00201-SMJ                        ECF No. 487-8               filed 02/11/20            PageID.41246 Page 4 of 23

              Environmental Science & Technology                                                                                                                 Article




              Figure 2. PCB ﬁngerprints from factors derived from PMF analysis on the water data set. Co-eluting congeners are labeled using the lowest IUPAC
              congener numbers for the ﬁrst two coeluters. More than two coeluters is indicated with a terminal “+”. Complete information about coelutions is
              provided in Supporting Information, Table S-1. Factors were compared with the Aroclor congener proﬁles of Rushneck et al.20 Factors W2 and W4
              were attributed to microbial dechlorination and pigment use/CSOs respectively based on arguments described in the text.

              PCBs. PCBs were analyzed via EPA method 1668 using two gas                       received some of each type of sample. We note that this study
              chromatography columns (DB-5 and SPB-octyl). Because of                          design is not optimal and greatly complicates the data
              their very diﬀerent coelution patterns, PCB data from these two
                                                                                               management, validation, and use. Generally it is advisible to
              columns were never combined in any of the data sets for PMF.
              In general, water samples were analyzed by the lab that used the                 use one GC column and common reporting formats for all
              SPB-octyl column, while sediment samples were sent to                            samples in a given study.
              laboratories using the DB-5 column, although all laboratories                      Three data sets were examined.
                                                                                        7229                                                     DOI: 10.1021/acs.est.5b01092
                                                                                                                                  Environ. Sci. Technol. 2015, 49, 7227−7235
                                                                                    Exhibit 8                                                                   177
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
                  Case 2:15-cv-00201-SMJ                       ECF No. 487-8               filed 02/11/20            PageID.41247 Page 5 of 23

              Environmental Science & Technology                                                                                                                 Article

                 PCBs in Sediment. PCBs in sediment were measured using                        1300 ng/g, respectively.12 Note that the measurements taken in
              the DB-5 (or equivalent) column, on which PCBs 4 and 10                          the NY/NJ Harbor are downstream of the Upper Hudson River
              coelute (i.e., they have the same retention time and cannot be                   and areas such as the Thompson Island Pool, the zone of
              quantiﬁed separately). This is important because PCB 4 (2−2;                     highest contaminant levels. Most reports state that anaerobic
              numbers before the dash refer to the chlorine positions on ring                  microbial dechlorination of PCBs occurs in deeply buried
              1, and the numbers after the dash refer to the chlorine positions                (anaerobic) sediments that are contaminated with PCBs at
              on ring 2) is an indicator of microbial dechlorination.2,3,10,19                 levels above about 40 ppm (40 000 ng/g);21−23 however,
              After removing samples that were generally nondetect, and                        microbial dechlorination was also stimulated in sediments with
              congeners (peaks) that were nondetect in most samples, the                       only 2 ppm (2000 ng/g) weathered PCBs.24 Thus, in all three
              ﬁnal data set consisted of 83 peaks (116 congeners or congener                   of these study areas, PCB levels are well below the
              groups) in 401 sediment samples. Of these, 1.3% were below                       concentrations often considered necessary to induce microbial
              detection limit.                                                                 dechlorination. The organic carbon content of the sediment of
                 PCBs in Water. This data set consisted of PCBs measured                       the Portland Harbor ranged from 0.02% to 36%, with a median
              separately in the dissolved and particle phases, which we                        of 1.7%, similar to the Delaware River, where organic carbon
              summed to provide “whole water” measurements which were                          fractions ranged from 0.03% to 7.8% with a median of 1.2%. In
              used in the data set. For congeners that were detected in one                    the NY/NJ Harbor, organic carbon was measured as total
              phase but not both, we set the nondetect congener                                volatile solids. Assuming a conversion factor of 1.8,25 the
              concentration to zero. For those that were below detection                       estimated organic carbon fraction in the NY/NJ Harbor ranges
              limit in both phases, we used one-half the detection limit of the                from 0.2 to 7.8% with a median of 4.2%.
              phase with the lower detection limit as a proxy value. These                        Of the four factors resolved from the data set on PCBs in
              samples were analyzed using the SPB-octyl column, on which                       sediment, three strongly resembled Aroclors and together
              PCB 4 is resolved from PCB 10. The ﬁnal data set contained 85                    comprised about 99% of the mass in the sediment (Figure 1).
              peaks (129 congeners or congener groups) in 120 whole water                      Mass contributions were calculated by dividing the sum of the
              samples, of which 1.1% were below detection limit.                               modeled concentrations of the stated factor in all of the
                 PCBs and PCDD/Fs in Water. The 17 2,3,7,8-substituted                         samples by the sum of the modeled concentrations of all factors
              PCDD/Fs were measured in 162 water samples (dissolved and                        in all of the samples in the data set. Factor Sed1 resembled
              particle phases). Whole water concentrations of PCDD/Fs                          Aroclor 1248 (R2 = 0.88) and comprised 42% of the mass in
              were calculated via the same method used for PCBs. Twelve of                     the data set. This factor explained about 93% of all the PCB 4 +
              the 17 PCDD/F congeners were above detection limit in the                        10 and 19 in the model-predicted concentrations. Factor Sed2
              majority of samples. Of these 162 samples, PCBs were                             resembled Aroclor 1254 (R2 = 0.97) and comprised 28% of the
              measured in 78. Thus, the same PCB data used in the data                         mass in the data set. Factor Sed4 resembled Aroclor 1260 (R2 =
              set above were combined with the PCDD/F data for these 78                        0.94) and comprised 29% of the mass in the data set. Factor
              samples and used in a combined PCDD/F+PCB data set. This                         Sed3 (Figure 1) contained a high proportion (3.0%) of PCB 11
              data set was then trimmed to 78 analytes by removing PCB                         that was otherwise reasonably well described as a 2:1 mixture of
              congeners that were nondetect in most samples. Thus, the ﬁnal                    Aroclors 1260 and 1254 (R2 = 0.85), and comprised 1.1% of
              data set consisted of 12 PCDD/Fs and 65 PCB congeners in 78                      the mass in the data set.
              samples, of which 1.8% were below detection limit.                                  What is notable about the sediment data is the lack of any

              ■    RESULTS
              Four factors were resolved from the data set of PCBs in
                                                                                               factor related to the microbial dechlorination, despite PCBs 4 +
                                                                                               10, 19, 44, and 47, which are markers for microbial
                                                                                               dechlorination, being included in the data set. Since these
              sediment (denoted Sed1 through Sed4 in Figure 1). Five                           congeners are also present in Aroclors, their concentrations are
              factors were resolved from the data set of PCBs in the water                     explained in the sediment PMF solution solely by factors that
              (denoted factors W1 through W5 in Figure 2), and seven                           resemble Aroclors. Nothing resembling a microbial dechlori-
              factors were resolved from the data set of PCBs and PCDD/Fs                      nation ﬁngerprint emerges even when ﬁve or six factors are
              in the water (denoted factors WD1 through WD7 in                                 requested. This is in stark contrast to the Upper Hudson River,
              Supporting Information Figure S-3). Each of the resolved                         where microbial dechlorination of PCBs occurs in sediments,
              factors was compared to the Aroclor congener patterns from                       especially in the Thompson Island Pool, and the microbial
              Rushneck et al.20 Because a DB-5 column was used for the                         dechlorination products are still measurable in the water of the
              sediment analysis, the coelution pattern was suﬃciently                          Upper New York Harbor (about 0.5 to 2 ng/L, ∼10% of total
              diﬀerent from the pattern observed by Rushneck et al. (who                       PCBs) nearly 300 km downstream.6 Although microbial
              used an SPB octyl column) that some congeners had to be                          dechlorination products were observed in the discharges to
              discarded in the comparison of the factor ﬁngerprint with the                    the Delaware River,10 no microbial dechlorination signal was
              Aroclor pattern. For this reason, the assignment of Aroclors to                  observed in the sediment or water there.14
              factors is less certain for the sediment data.                                      The agreement between measured and modeled concen-
                 PCBs in Sediment. Concentrations of Σ209PCBs in the                           trations in the sediment was poor for PCB 4 + 10 (R2 = 0.38),
              sediment samples ranged from 0.0045 to 37 000 ng/g (dry                          which is a marker for microbial dechlorination, due to a small
              weight). The 10th, 50th, and 90th percentile concentrations                      number of samples with very high measured concentrations.
              (the Xth percentile concentration is that for which X% of the                    For example, one of the highest residuals occurred in
              measured concentrations were lower) were 7.5, 51, and 660 ng/                    Willamette Cove, where the measured concentration of PCB
              g, respectively. These are somewhat higher than those found in                   4 + 10 was 38.3 ng/g, while the modeled concentration was
              the Delaware River, where the 10th, 50th, and 90th percentile                    0.445 ng/g. This may indicate that localized microbial
              concentrations were 0.66, 11, and 138 ng/g,14 and lower than                     dechlorination is occurring, but the extent is not suﬃcient for
              in the NY/NY Harbor where concentrations were 71, 630, and                       the PMF model to isolate it as a separate factor when all the
                                                                                        7230                                                     DOI: 10.1021/acs.est.5b01092
                                                                                                                                  Environ. Sci. Technol. 2015, 49, 7227−7235
                                                                                    Exhibit 8                                                                   178
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
                 Case 2:15-cv-00201-SMJ                        ECF No. 487-8               filed 02/11/20            PageID.41248 Page 6 of 23

              Environmental Science & Technology                                                                                                                  Article

              data is considered as a single population. These outliers were                      Factor W2 (Figure 2) represents microbial dechlorination.
              not located in deep parts of the river channel that are relatively               This interpretation is based on the congener ﬁngerprint, which
              stagnant, nor in deeper layers of the few sediment cores that                    was dominated by PCB 4 (10% of total PCBs) and PCB 19
              were collected. Therefore, this discrepancy does not indicate                    (15%), and contained reasonably high proportions of PCBs
              that microbial dechlorination occurs in the sediment. In                         44(23−25)+47(24−24)+65(2356) (9%) and PCBs 45(236−
              contrast, the outliers are located on in near-shore sediments                    2)+51(24−26) (4%). All of these congeners are known to be
              (see Supporting Information Figure S-4), suggestingthat the                      markers of the microbial dechlorination of PCBs by bacteria
              location of the source may be the groundwater which enters via                   under anaerobic conditions.2,3,10,19 We know of no other
              seepage along the river bank. The spatial distribution of the                    processes that could produce such a ﬁngerprint. A comparison
              microbial dechlorination products is discussed in more detail                    of the congener patterns of the various microbial dechlorination
              below.                                                                           factors observed in the three watersheds is shown in Supporting
                 PCBs in Water. ΣPCB concentrations in whole water                             Information, Figure S-5. In the Delaware dischargers10 and the
              samples from the Portland Harbor were lower than those in the                    NY/NJ Harbor dischargers11 data, two microbial dechlorination
              Delaware River and NY/NJ Harbor. They ranged from 0.044 to                       factors were observed. The “advanced” microbial dechlorina-
              12 ng/L. The 10th percentile, median, and 90th percentile                        tion factor was dominated by PCBs 4 and 19 and was most
              concentrations were 0.14, 0.33, and 0.93 ng/L. In comparison,                    closely associated with combined sewers, groundwater, and
              the 10th percentile, median, and 90th percentile concentrations                  landﬁlls. In contrast, the “partial” microbial dechlorination
              for the Delaware were 0.77, 2.7, and 5.9 ng/L and for the NY/                    factor was dominated by PCBs 44+47+65 and PCBs 45+51 and
              NJ Harbor were 0.72, 7.2, and 26 ng/L, respectively.                             was most closely associated with separate sanitary sewers. In
                 Of the ﬁve factors resolved from the data set on PCBs in the                  contrast, only one microbial dechlorination factor was observed
              water, factor W1 resembled Aroclor 1242 (R2 = 0.89), factor                      in the water of the NY/NJ Harbor.6 Thus, the absence of a
              W3 resembled Aroclor 1254 (R2 = 0.80) and factor W5                              partial microbial dechlorination factor in Portland Harbor is not
              resembled Aroclor 1260 (R2 = 0.99) (Supporting Information                       surprising, since any separate sewers in the region lead to the
              Figure S-2). These factors constituted 16%, 16%, and 41% of                      Columbia Boulevard Treatment Plant, which discharges into
              the mass in the data set, respectively. Thus, collectively,                      the Columbia River, not the Portland Harbor.
              relatively unweathered Aroclors comprise about 72% of the                           Factor W2 comprised 22% of the mass of PCBs in the
              PCBs in the water. More detailed discussion of Aroclor patterns                  Portland Harbor water data set. In comparison, concentrations
              in water versus sediment can be found in the Supporting                          of the equivalent microbial dechlorination factor were around
              Information.                                                                     17−42 ng/L (58−89% of the sum of PCBs) in the water in the
                                                                                               Upper Hudson River,6 where extensive microbial dechlorina-
                 Factor W4 (Figure 2) was rich in PCB 11 (40% of total
                                                                                               tion of PCBs occurs in the sediments. In the Delaware River,
              PCBs in that factor). Even when PCB 11 was removed, this
                                                                                               about 19% of the PCBs in the eﬄuents from point dischargers
              factor did not resemble any of the Aroclors. PCB 11 is known
                                                                                               consisted of dechlorinated PCBs, but the microbial dechlori-
              to be present as an inadvertent byproduct in pigments that are
                                                                                               nation signal was not discernible in the water. Factor W2
              used in consumer goods such as printed paper and clothing, as
                                                                                               contains only 0.1% PCB 11. The microbial dechlorination
              well as paint.26−30 PCB 11 is produced during incineration
                                                                                               factor in the Delaware River dischargers similarly contained
              along with coplanar congeners, such as PCBs 77, 105, 114, 169,                   virtually no PCB 11.10 Since microbes generally remove
              and 189.31 It is unlikely that the PCB 11 in factor W4 arises                    chlorines at the meta and para, but not ortho, positions, PCB
              from incineration, because these coplanar congeners are not                      11 is probably only produced from the dechlorination of non-
              present in factor W4 and the closest incinerator in the EPA’s                    ortho-substituted PCB congeners. The most likely parent
              directory of municipal and industrial incinerators is more than                  compounds of hypothetically- microbially produced PCB11
              50 km north (not generally upwind) in Kalama, WA. In                             would be PCB 37(34−4), PCB 77(34−34), and PCB 81(345−
              addition, factor W4 constituted 6.3% of the mass in the water                    4), none of which are present in any signiﬁcant amount in
              under all ﬂow regimes, but 16% of mass under stormwater                          factor W2, or in the Aroclors. This suggests that PCB 11 is not
              inﬂuenced ﬂow conditions, and only 3−6% under other ﬂow                          associated with the microbial dechlorination of PCBs. Also, it
              regimes. If it were associated with atmospheric deposition from                  suggests that the microbial dechlorination happening in the
              incineration, concentrations of this factor would not increase                   Portland Harbor is not closely associated with wastewater
              under stormwater inﬂuenced ﬂow. In previous work, we                             collection and treatment, since these types of sources would
              surmised that the factor dominated by PCB 11 in the Delaware                     tend to contain PCB 11.
              River5 and NY/NJ Harbor6 was related to stormwater, treated                         In the microbial dechlorination signals from the NY/NJ
              wastewater discharges, and combined sewer overﬂows, based                        Harbor water6 and Delaware River dischargers,10 PCB 4(2−2)
              on its prevalence during high ﬂow events (see S-6 for a                          was more abundant than PCB 19(26−2). The ratio of PCB 4 to
              comparison of the PCB 11 dominated factors from these three                      PCB 19 was 1.97 in the Delaware dischargers and 3.65 in the
              systems). Thus, it appears that factor W4 is similarly related to                NY/NJ Harbor. In contrast, in Portland Harbor, PCB 19 was
              stormwater and possibly also combined sewer overﬂows in                          more abundant that PCB 4 and the 4/19 ratio was 0.65. While
              Portland Harbor. PCB 11 concentrations ranged from 1.7 to 78                     a few strains of bacteria have been identiﬁed that can remove
              pg/L, with 10th, 50th, and 90th percentile concentrations of                     chlorines at the ortho positions,32,33 generally this is not
              5.3, 22, and 47 pg/L. In two samples, the PCB 11                                 observed in natural systems. According to the Aroclor
              concentration alone was greater than the 64 pg/L federal                         compositions measured by Rushneck et al.,20 if chlorines in
              water quality standard for Σ209PCBs. This information adds to                    the ortho position are not removed, the ﬁnal 4/19 ratio would
              the growing body of evidence that PCB 11, which enters the                       be greater than one for all Aroclors with 54% or less chlorine
              environment primarily through the use of various organic                         content (i.e., Aroclors 1016, 1242, 1248, and 1254). The only
              pigments, is a signiﬁcant environmental concern.26,27                            widely used Aroclor that could produce a 4/19 ratio less than
                                                                                        7231                                                      DOI: 10.1021/acs.est.5b01092
                                                                                                                                   Environ. Sci. Technol. 2015, 49, 7227−7235
                                                                                    Exhibit 8                                                                    179
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
                 Case 2:15-cv-00201-SMJ                        ECF No. 487-8               filed 02/11/20            PageID.41249 Page 7 of 23

              Environmental Science & Technology                                                                                                                  Article




              Figure 3. Concentrations of factor W2 (PCB dechlorination) in select water samples. Concentrations that are oﬀ scale are indicated above the bar.
              X-axis labels refer to river mile (RM) at which each sample was collected. E = east side of the river, M = middle, W = west. Unless NS (near surface)
              is indicated, all samples were vertically integrated. See Supporting Information Figure S-2 for a map of sampling locations.

              one is Aroclor 1260, which was the most abundant Aroclor in                      outfalls. It would also be most abundant under stormwater
              the Portland Harbor PMF solution. In fact, if only congeners                     inﬂuenced ﬂow. Figure 3 demonstrates that this is not the case.
              with six or more chlorines are included in the comparison,                          This leaves microbial dechlorination in groundwater as a
              factor W2 resembles Aroclor 1260 (R2 = 0.70). No other                           likely source of factor W2. Several other factors suggest that
              Aroclor has such high proportions of PCBs 147, 153, 180, and                     groundwater is the source. First, factor W2 was most abundant
              187. This suggests that the partially dechlorinated PCBs in                      at low ﬂow conditions (averaging 22% of total PCBs) versus
              Portland harbor water originated as A1260.                                       just 9% under stormwater inﬂuenced ﬂow and 4% under high
                 PCBs and PCDD/Fs in Water. Examination of the                                 ﬂow conditions. Second, during most sampling campaigns, the
              combined data set on PCBs and PCDD/Fs in water yielded                           concentrations of factor W2 are highest around river mile 6.7,
              a factor that contained high proportions of PCB 4 (25%) and                      in an area known as Willamette Cove, where there are no CSO
              PCB 19 (37%) and thus represents dechlorination (Supporting                      outfalls (Supporting Information Figure S-2 shows the water
              Information Figure S-3). The PCDD/F portion of this                              sampling locations). Concentrations at this location are highest
              ﬁngerprint likewise contained congeners associated with                          under low ﬂow conditions, but are noticeably elevated even
              microbial dechlorination, but this factor only accounted for                     under high and stormwater inﬂuenced ﬂow, suggesting that
              0.8% of the PCDD/F mass in the data set. Therefore, detailed                     they are associated with groundwater inputs, not CSOs.
              discussion of these results is provided in Supporting                            Willamette Cove is the site of an old shipbuilding/repair and
              Information.                                                                     drydock facility as well as a lumber mill, plywood mill, and
                 Spatial and Temporal Variation in Microbial Dech-                             barrel manufacturing site. This site is known to contain PCBs
              lorination Products. The PMF results suggest that both                           and PCDD/Fs in soils, groundwater and beach sand, and an
              PCDD/Fs and PCBs are dechlorinated in the Portland Harbor
                                                                                               oily sheen was noted on the groundwater and the surface water
              watershed, but that this microbial dechlorination does not
                                                                                               at this location during a visual inspection in 2011 (http://www.
              occur in the sediment. Where does it occur? We can rule out
                                                                                               deq.state.or.us/lq/ECSI/ecsidetail.asp?seqnbr=2066). In Will-
              several possible sources. The spatial variation in factor W2
                                                                                               amette Cove (RM 6.7), concentrations of factors W2
              concentration (Figure 3) is not consistent with a source
              upstream. Our previous work10,11 demonstrated that PCBs and                      (microbial dechlorination) and W5 (Aroclor 1260) are strongly
              PCDD/Fs can undergo extensive microbial dechlorination in                        correlated (R2 = 0.99, n = 9), in large part because these two
              landﬁlls, sewer systems (especially combined sewers), and                        factors comprise 64−100% of the PCBs in these samples.
              groundwater. There are no landﬁlls or treated sewage outfalls in                    Third, the PCB 4 + 10 residuals in the sediment (Supporting
              the study area. Portland does have combined sewers with 55                       Information Figure S-4) suggest that PCB microbial dechlori-
              outfalls spread along the length of the Superfund site, but the                  nation products enter the river at a number of discrete locations
              City has implemented a series of control measures. Some of                       along the river’s banks. These are clustered in Willamette Cove
              these were in place during the entire sampling period, and by                    and the Swan Island basin, in agreement with the water results.
              December 1, 2006 the west side CSO tunnel was completed,                         However, the PCB 4 residual in the sediment is also high in the
              reducing CSO ﬂows by over 90% from the 1990s baseline.                           near-shore sediments near Schnitzer Steel, Oregon Steel Mills,
              According to City records, the maximum possible contribution                     Terminal 2, Gunderson and the Texaco Terminal and Dock,
              of CSOs to the river ﬂow at Portland during the 1990s would                      and Siltronic. Many of these sites housed ship building, repair,
              have been 0.15%, and would have been much lower during the                       or breaking facilities at one time, especially during World War
              study period when some CSO controls were already in place. A                     II (http://www.shipbuildinghistory.com/history/shipbuilders.
              couple of other factors suggest that CSOs are not a major                        htm). In addition, all of these areas have CSO outfalls.
              source of factor W2. As noted above, if the microbial                            However, PCB microbial dechlorination products are not
              dechlorination signal were associated with wastewater, it                        present near many of the other CSO outfalls. This implies that
              would likely contain a higher fraction of PCB 11. Also, if                       microbial dechlorination either occurs in some but not all
              CSOs were an important source of W2, the microbial                               combined sewers in the area, or in a few discrete locations in
              dechlorination signal would be highest near clusters of CSO                      groundwater.
                                                                                        7232                                                      DOI: 10.1021/acs.est.5b01092
                                                                                                                                   Environ. Sci. Technol. 2015, 49, 7227−7235
                                                                                    Exhibit 8                                                                    180
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
                 Case 2:15-cv-00201-SMJ                        ECF No. 487-8               filed 02/11/20            PageID.41250 Page 8 of 23

              Environmental Science & Technology                                                                                                                 Article

                 In the Delaware River, evidence for microbial dechlorination                  sediment, are also important sources of PCBs to the Portland
              of PCBs in groundwater was observed in the eﬄuent from 17                        Harbor.
              diﬀerent sites, including seven of nine sites with known                            Implications. This investigation revealed that Portland
              contaminated groundwater that had been listed under either                       Harbor, like the NY/NJ Harbor and the Delaware River, is
              the state remediation programs or the Superfund.10 These                         impacted by PCB 11 generated inadvertently during production
              include the only steel mill and the only shipyard in the                         of organic pigments and dispersed throughout the environment
              Delaware River discharger database. The advanced microbial                       by the use of such pigments in printed material, paints,
              dechlorination factor accounted for as much as 67% of the                        etc.26,27,29 Various data sources suggest that many other US
              PCBs discharged (via pumped groundwater) at the former US                        waterways are impacted by PCBs from pigments, including the
              Steel plant in Fairless Hills, PA.10 Eﬄuent from the former                      Santa Fe and Rio Grande Rivers in New Mexico (STORET),
              Philadelphia Naval Shipyard contained high levels of                             San Francisco Bay (California Environmental Data Exchange
              dechlorinated PCBs ranging from 0.28 to 8.4 ng/L (averaging                      Network; http://www.ceden.org/), and the Houston Ship
              31% of total PCBs).10 Like Willamette Cove, where Aroclor
                                                                                               Canal (Houston, TX).39
              1260 comprises an average of 51% of the sum of PCBs, the
                                                                                                  In addition, investigations in three watersheds on both the
              Philadelphia Naval Shipyard eﬄuent also contained high
                                                                                               east and west coasts of the US have now found evidence of
              proportions of Aroclor 1260 (an average of 30% of total PCBs).
                 The ﬁnal reason that microbial dechlorination in ground-                      microbial dechlorination of PCBs in compartments other than
              water is the most likely source of factor W2 is that groundwater                 sediment, including groundwater, landﬁlls, and sewers. The
              ﬂow into the Portland Harbor is extensive and rapid.34 The                       evidence is thus building that microbial dechlorination of PCBs
              hydrogeology of the Portland Harbor is characterized by three                    is much more common than previously assumed. In addition to
              aquifers, all formed from alluvial sediments. The Harbor area is                 PCBs, evidence now suggests that PCDD/Fs are dechlorinated
              located downstream of a decline in gradient that has made it a                   (presumably by bacteria) in sewers and landﬁlls in the NY/NJ
              depositional site since the early Pliocene.35,36 The resulting                   Harbor11 and in groundwater in the Portland Harbor.
              ﬁne-grained sedimentary rocks became the Troutdale For-                             The accumulation of large data sets and access to those data
              mation where interbedded conﬁning units created two conﬁned                      sets via portals such as STORET has made these kinds of
              aquifers.36 During the Pleistocene, there was a braided channel                  investigations possible. As data continues to accumulate, this
              in what later became harbor area, leaving deposits of                            type of data mining activity would be greatly aided by common
              interbedded gravels and sands of up to 50 m thick. These                         methodology and reporting formats. The present study was
              deposits form an unconﬁned, unconsolidated aquifer where                         hampered by inconsistencies in the PCB data that originate in a
              ﬂow gradients are predominantly horizontal. Overlying this                       general lack of understanding about the speciﬁcs of the 1668
              aquifer are silt, sand, and gravel derived from late-glacial                     method and about the management of this kind of analytical
              Missoula ﬂoods.37 Missoula ﬂoods deposits reach up to 300 feet                   data. Similar problems were encountered in the data from the
              thick and form the highly permeable uppermost unconﬁned                          CARP, where New York and New Jersey used two diﬀerent
              aquifer.36 The Willamette River has incised into these deposits                  columns for PCB analysis.11 In the Delaware River, the
              in many places. Hydraulic conductivity in the upper,                             Delaware River Basin Commission (DRBC) developed a set of
              unconﬁned aquifer has a median value of 60 m per day with                        modiﬁcations and instructions on the application of method
              a high degree of variability depending on well location. Spring                  1668 that allowed the accumulation of a homogeneous data set
              and seep discharge rates also vary with the rate of aquifer
                                                                                               across sediment, water, and biota, with samples collected by
              pumping, and a number of springs have reduced in discharge
                                                                                               100 dischargers and analyzed by at least 5 diﬀerent contract
              with population growth and an associated increase in the
                                                                                               laboratories, in a project overseen by three states and two EPA
              number of pumping wells. Median hydraulic conductivities are
              similar for the intermediary and Troutdale aquifers, ranging                     regions. These modiﬁcations are available at http://www.state.
              between 2 and 5 m per day.38                                                     nj.us/drbc/quality/toxics/pcbs/monitoring.html. We suggest
                 The connection between the upper, unconﬁned aquifer and                       that the EPA and other organizations should prioritize better
              the waters in Portland Harbor is maintained through seeps on                     data management including the reporting of metadata such as
              the harbor bed, as most streams in the Portland Basin gain                       detection limits and surrogate recoveries, and that all agencies
              water from the aquifers underlying channel beds.38 The                           should adopt DRBC’s protocols for method 1668.
              regional groundwater gradient drives discharge into the harbor,
              and seep ﬂow from the aquifer to the harbor varies in rate with
              season and tide. The uppermost, unconﬁned aquifer has a
                                                                                               ■
                                                                                               *
                                                                                                   ASSOCIATED CONTENT
                                                                                               S Supporting Information
              strong connection to surface water, ﬂuctuating in saturated
              thickness seasonally and with a diurnal tidal ﬂuctuation of up to                Background on sampling and modeling, as well as maps and
              1 m per day. Local permeability of the underlying aquifer and                    ﬁngerprint information. The Supporting Information is
              the hydraulic gradient between the aquifer and river stage drive                 available free of charge on the ACS Publications website at
              the hydraulic conductivity and discharge rate from the aquifer                   DOI: 10.1021/acs.est.5b01092.
              to the overlying river and harbor waters.
                 Thus, we conclude that the major source of factor W2 is
              groundwater from contaminated sites, while CSOs may also
                                                                                               ■   AUTHOR INFORMATION
                                                                                               Corresponding Author
              contribute. If correct, this conclusion suggests that controlling
                                                                                               *Phone: 848-932-5774. E-mail: rodenburg@envsci.rutgers.edu.
              contaminant levels in groundwater ﬂowing into the river will be
              important in reducing PCB levels in Portland Harbor, although                    Notes
              the other inputs, including the legacy contamination in the                      The authors declare no competing ﬁnancial interest.
                                                                                        7233                                                     DOI: 10.1021/acs.est.5b01092
                                                                                                                                  Environ. Sci. Technol. 2015, 49, 7227−7235
                                                                                    Exhibit 8                                                                   181
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
                  Case 2:15-cv-00201-SMJ                       ECF No. 487-8               filed 02/11/20             PageID.41251 Page 9 of 23

              Environmental Science & Technology                                                                                                                       Article


              ■   ACKNOWLEDGMENTS
              We thank the City of Portland, OR, for help in obtaining CSO
                                                                                                  (19) Brown, J. F.; Feng, H.; Bedard, D. L.; Brennan, M. J.; Carnahan,
                                                                                                J. C.; May, R. J. Environmental dechlorination of PCBs. Environ.
                                                                                                Toxicol. Chem. 1987, 6, 579−593.
              records, and EPA region 10 for helpful comments and                                 (20) Rushneck, D. R.; Beliveau, A.; Fowler, B.; Hamilton, C.; Hoover,
              information.                                                                      D.; Kaye, K.; Berg, M.; Smith, T.; Telliard, W. A.; Roman, H.; Ruder,


              ■
                                                                                                E.; Ryan, L. Concentrations of Dioxin-like PCB Congeners in
                   REFERENCES                                                                   Unweathered Aroclors by HRGC/HRMS Using EPA Method
                                                                                                1668A. Chemosphere 2004, 54, 79−87.
                (1) Integral Consulting Inc.; Windward Environmental LLC;                         (21) Cho, Y.-C.; Sokol, R. C.; Frohnhoefer, R. C.; Rhee, G. Y.
              Kennedy/Jenks Consultants; Anchor QEA LLC. Portland Harbor                        Reductive Dechlorination of Polychlorinated Biphenyls: Threshold
              RI/FS: Draft Final Remedial Investigation Report IC11-0001; Lower                 Concentration and Dechlorination Kinetics of Individual Congeners in
              Willamette Group: Portland, Oregon, USA, 2011.                                    Aroclor 1248. Environ. Sci. Technol. 2003, 37, 5651−5656.
                (2) Bzdusek, P. A.; Christensen, E. R.; Lee, C. M.; Pakdeesusuk, U.;              (22) Rhee, G.-Y.; Cokol, R. C.; Bethoney, C. M.; Cho, Y.-C.;
              Freedman, D. C. PCB Congeners and Dechlorination in Sediments of                  Frohnhoefer, R. C.; Erkkila, T. Kinetics of Polychlorinated Biphenyl
              Lake Hartwell, South Carolina, Determined from Cores Collected in                 Dechlorination and Growth of Dechlorinating Organisms. Environ.
              1987 and 1998. Environ. Sci. Technol. 2006, 40, 109−119.                          Toxicol. Chem. 1998, 20, 721−726.
                (3) Bzdusek, P. A.; Lu, J.; Christensen, E. R. PCB Congeners and                  (23) Sokol, R. C.; Bethoney, C. M.; Rhee, G.-Y. Effect of Aroclor
              Dechlorination in Sediment of Sheboygan River, Wisconsin,                         1248 Concentration on the Rate and Extent of Polychlorinated
              Determined by Matrix Factorization. Environ. Sci. Technol. 2006, 40,              Biphenyl Dechlorination. Environ. Toxicol. Chem. 1998, 17 (10),
              120−129.                                                                          1922−1926.
                (4) Rodenburg, L. A.; Fennell, D. E.; Du, S.; Xiao, B. Source                     (24) Krumins, V.; Park, J.-W.; Son, E.-K.; Rodenburg, L. A.; Kerkhof,
              Apportionment of Organic Contaminants in the NY/NJ Harbor Estuary,
                                                                                                L. J.; Häggblom, M. M.; Fennell, D. E. PCB Dechlorination
              Final Report to the Hudson River Foundation, Grant 010/05A;
                                                                                                Enhancement in Anacostia River Sediment Microcosms. Water Res.
              Hudson River Foundation: New York, , 2008.
                                                                                                2009, 43, 4549        −4558.
                (5) Du, S.; Belton, T. J.; Rodenburg, L. A. Source Apportionment of
                                                                                                       (25) Adams, R. C.; MacLean, F. S.; Dixon, J. K.; Bennett, F. M.;
              PCBs in the Tidal Delaware River. Environ. Sci. Technol. 2008, 42,
                                                                                                      Martin, G. I.; Lough, R. C. The Utilization of Organic Wastes in N.Z.:
              4044−4051.
                                                                                                      Second Interim Report of the Inter-departmental Committee. N. Z.
                (6) Rodenburg, L. A.; Du, S.; Xiao, B.; Fennell, D. E. Source
                                                                                                      Eng. 1951, 396−424.
              Apportionment of Polychlorinated Biphenyls in the New York/New
                                                                                                       (26) Rodenburg, L. A.; Guo, J.; Du, S.; Cavallo, G. J. Evidence for
              Jersey Harbor. Chemosphere 2011, 83, 792−798.
                                                                                                      Unique and Ubiquitous Environmental Sources of 3,3′-Dichlorobi-
                (7) Brown, J. F.; Wagner, R. E.; Feng, H.; Bedard, D. L.; Brennan, M.
              J.; Carnahan, J. C.; May, R. J. Environmental Dechlorination of PCBs.                   phenyl (PCB 11). Environ. Sci. Technol. 2010, 44, 2816−2821.
                                                                                                       (27) Guo, J.; Capozzi, S. L.; Kraeutler, T. M.; Rodenburg, L. A.
              Environ. Toxicol. Chem. 1987, 6, 579−593.
                (8) Häggblom, M.; Bossert, I. Dehalogenation: Microbial Processes and                Global Distribution and Local Impacts of Inadvertently Generated
              Environmental Applications; Kluwer Academic Publishers: Boston, MA,                     Polychlorinated Biphenyls in Pigments. Environ. Sci. Technol. 2014, 48,
              2003.                                                                                   8573−8580.
                (9) Brown, J. F.; Wagner, R. E.; Bedard, D. L.; Brennan, M. J.;                        (28) Hu, D. F.; Martinez, A.; Hornbuckle, K. C. Discovery of Non-
              Carnahan, J. C.; May, R. J.; Tofflemire, T. J. PCB transformations in                   Aroclor PCB (3,3′-Dichlorobiphenyl) in Chicago Air. Environ. Sci.
              upper Hudson sediments. Northeast. Environ. Sci. 1984, 3, 167−179.                      Technol. 2009, 43, 6113−6113.
                (10) Rodenburg, L. A.; Du, S.; Fennell, D. E.; Cavallo, G. J. Evidence                 (29) Hu, D.; Hornbuckle, K. C. Inadvertent Polychlorinated
              for Widespread Dechlorination of Polychlorinated Biphenyls in                           Biphenyls in Commercial Paint Pigments. Environ. Sci. Technol.
              Groundwater, Landfills, and Wastewater Collection Systems. Environ.                     2010, 44, 2822−2827.
              Sci. Technol. 2010, 44, 7534−7540.                                                       (30) Anezaki, K.; Nakano, T. Concentration Levels and Congener
                (11) Rodenburg, L. A.; Du, S. Y.; Lui, H.; Guo, J.; Oseagulu, N.;                     Profiles of Polychlorinated Biphenyls, Pentachlorobenzene, and
              Fennell, D. E. Evidence for Dechlorination of Polychlorinated                           Hexachlorobenzene in Commercial Pigments. Environ. Sci. Pollut.
              Biphenyls and Polychlorinated Dibenzo-p-Dioxins and -Furans in                          Res. 2014, 21 (2), 998−1009.
              Wastewater Collection Systems in the New York Metropolitan Area.                         (31) Jansson, S.; Lundin, L.; Grabic, R. Characterisation and
              Environ. Sci. Technol. 2012, 46 (12), 6612−6620.                                        Fingerprinting of PCBs in Flue Gas and Ash from Waste Incineration
                (12) Contamination Assessment and Reduction Project (CARP).                           and in Technical Mixtures. Chemosphere 2011, 85 (3), 509−515.
              Data Archive: Water, Sediment and Biota Data collected from 1999−                        (32) Bedard, D. L.; H, M. L. Influence of Chlorine Substitution
              2003 (CD-ROM); Hudson River Foundation: New York, 2007.                                 Pattern on the Degradation of Polychlorinated Biphenyls by Eight
                (13) Du, S.; Belton, T. J.; Rodenburg, L. A. Source Apportionment of                  Bacterial Strains. Microbiol. Ecol. 1990, 20, 87−102.
              Polychlorinated Biphenyls in the Tidal Delaware River. Environ. Sci.                     (33) Bedard, D. L. Polychlorinated Biphenyls in Aquatic Sediments:
              Technol. 2008, 42, 4044−4051.                                                           Environmental Fate and Outlook for Biological Treatment. In
                (14) Praipipat, P.; Rodenburg, L. A.; Cavallo, G. J. Source                           Dehalogenation: Microbial Processes and Environmental Applications;
              Apportionment of Polychlorinated Biphenyls in the Sediments of                          Haggblom, M. M., Bossert, I. D., Eds.; Kluwer Academic Publishers:
              the Delaware River. Environ. Sci. Technol. 2013, 47, 4277−4283.                         Boston, 2003.
                (15) Integral Consulting, Inc.; Windward Environmental. Portland                       (34) Wilson, D. C. Hydrogeology and Water Resource Potential of
              Harbor RI/FS Round 2 Quality Assurance Project Plan; Lower                              Neogene Sediments in the Tualatin Basin and Comparison with the
              Willamette Group: Portland, OR, 2004.                                                   Neighboring Portland Basin, Northwest Oregon. Environ. Eng. Geosci.
                (16) Integral Consulting, Inc.; Windward Environmental. Portland                      2003, 9 (4), 327−338.
              Harbor RI/FS Round 2 Quality Assurance Project Plan Addendum 1:                          (35) Peterson, C. D.; Minor, R.; Peterson, G. L.; Gates, E. B. Pre- and
              Surface Water; Lower Willamette Group: Portland, OR, 2004.                              Post-Missoula Flood Geomorphology of the Pre-Holocene Ancestral
                (17) Integral Consulting Inc. Addendum to Portland Harbor RI/FS                       Columbia River Valley in the Portland Forearc Basin, Oregon and
              Round 3A Field Sampling Plan Summer Low-Flow Surface Water                                      USA. Geomorphology 2011, 129, 276−293.
                                                                                                      Washington,
              Sampling; Lower Willamette Group: Portland, OR, 2006.                               (36) Swanson, R. D.; McFarland, W. D.; Gonthier, J. B.; Wilkinson, J.
                (18) Paatero, P.; Tapper, U. Positive Matrix Factorization: A Non-              M. A Description of Hydrogeologic Units in the Portland Basin, Oregon
              negative Factor Model with Optimal Utilization of Error Estimates of              and Washington, Water-Resources Investigations Report 90-4196; U.S.
              Data Values. Environmetrics 1994, 5, 111−126.                                     Geological Survey: Portland, OR, 1993.

                                                                                         7234                                                          DOI: 10.1021/acs.est.5b01092
                                                                                                                                        Environ. Sci. Technol. 2015, 49, 7227−7235
                                                                                    Exhibit 8                                                                         182
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
                Case 2:15-cv-00201-SMJ                        ECF No. 487-8               filed 02/11/20            PageID.41252 Page 10 of 23

              Environmental Science & Technology                                                                                                                 Article

               (37) Benito, G.; O’Connor, J. E. Number and Size of Last-Glacial
              Missoula Floods in the Columbia River Valley between Pasco Basin,
              Washington, and Portland, Oregon. GSA Bull. 2003, 115 (5), 624−
              638.
               (38) McFarland, W. D.; Morgan, D. S. Description of the Ground-
              Water Flow System in the Portland Basin, Oregon and Washington, Water
              Supply Paper 2470-A; U.S. Geological Survey: Denver, CO, 1996
               (39) Howell, N. L.; Suarez, M. P.; Rifai, H. S.; Koenig, L.
              Concentrations of Polychlorinated Biphenyls (PCBs) in Water,
              Sediment, and Aquatic Biota in the Houston Ship Channel, Texas.
              Chemosphere 2008, 70 (4), 593−606.




                                                                                        7235                                                     DOI: 10.1021/acs.est.5b01092
                                                                                                                                  Environ. Sci. Technol. 2015, 49, 7227−7235
                                                                                    Exhibit 8                                                                   183
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
              Case 2:15-cv-00201-SMJ                        ECF No. 487-8               filed 02/11/20            PageID.41253 Page 11 of 23



                  Microbial dechlorination of polychlorinated biphenyls, dibenzo-p-dioxins, and -furans at the Portland
                                                  Harbor superfund site, Oregon, USA

                                      Lisa A. Rodenburg*1, Valdis Krumins 1, and Joanna Crowe Curran2
                  1
                      Department of Environmental Sciences, Rutgers University, 14 College Farm Rd., New Brunswick, New
                                                         Jersey 08901, United States
                      2
                        Northwest Hydraulic Consultants, 16300 Christensen Rd, Ste 350, Seattle, WA 98188-3422, United
                                                                    States
                            * Corresponding author: Phone: 848-932-5774 email: rodenburg@envsci.rutgers.edu


                 Supporting information

                 Thirteen pages

                 Six figures

                 Two tables




                                                                                  Exhibit 8                                            184
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
              Case 2:15-cv-00201-SMJ                        ECF No. 487-8               filed 02/11/20            PageID.41254 Page 12 of 23




                 Figure S-1. Map of Portland Harbor superfund site showing major known contaminated sites.




                                                                                  Exhibit 8                                            185
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
              Case 2:15-cv-00201-SMJ                        ECF No. 487-8               filed 02/11/20            PageID.41255 Page 13 of 23




                 Figure S-2. Map of Portland Harbor showing water sampling sites labeled by river mile (RM). Upstream
                 sites at RM 11 and 15.9 are not included due to map scale. Map drawn with Google earth.




                                                                                  Exhibit 8                                            186
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
              Case 2:15-cv-00201-SMJ                        ECF No. 487-8               filed 02/11/20            PageID.41256 Page 14 of 23



                 Table S-1. List of congeners used in PMF modeling and coelution patterns.

                                     Sediment (DB-5 column)                                              Water column (SPB-octyl column)
                   PCB4+10                           PCB129                              PCB 4                     PCB 88                  PCB 197+200
                   PCB11                             PCB130                              PCB 6                     PCB 90+101+113          PCB 198+199
                   PCB16+32                          PCB132+161                          PCB 8                     PCB 92                  PCB 202
                                                                                                                   PCB
                   PCB17                                   PCB133+142                    PCB 10                    95+100+93+102+98        PCB 203
                   PCB18                                   PCB134+143                    PCB 11                    PCB 94                  PCB 206
                   PCB19                                   PCB135                        PCB 15                    PCB 103                 PCB 209
                   PCB20+21+33                             PCB136                        PCB 16                    PCB 105
                   PCB22                                   PCB137                        PCB 17                    PCB 110+115
                   PCB26                                   PCB138+163+164                PCB 18+30                 PCB 114
                   PCB28                                   PCB139+149                    PCB 19                    PCB 123
                   PCB31                                   PCB141                        PCB 20+28                 PCB 128+166
                                                                                                                   PCB
                   PCB37                                   PCB144                        PCB 21+33                 138+163+129+160
                   PCB41+64+71+72                          PCB146+165                    PCB 22                    PCB 130
                   PCB42+59                                PCB151                        PCB 25                    PCB 132
                   PCB43+49                                PCB153                        PCB 26+29                 PCB 134+143
                   PCB44                                   PCB156                        PCB 27                    PCB 151+135+154
                   PCB47                                   PCB157                        PCB 31                    PCB 136
                   PCB48+75                                PCB158+160                    PCB 32                    PCB 141
                   PCB52+69                                PCB167                        PCB 37                    PCB 144
                   PCB53                                   PCB170                        PCB 40+41+71              PCB 146
                   PCB56+60                                PCB171                        PCB 42                    PCB 147+149
                   PCB61+70                                PCB172                        PCB 44+65+47              PCB 153+168
                   PCB66+76                                PCB174                        PCB 45+51                 PCB 156+157
                   PCB74                                   PCB176                        PCB 46                    PCB 158
                   PCB77                                   PCB177                        PCB 48                    PCB 164
                   PCB82                                   PCB178                        PCB 49+69                 PCB 169
                   PCB84+92                                PCB179                        PCB 50+53                 PCB 170
                   PCB85+116                               PCB180                        PCB 52                    PCB 171+173
                   PCB87+117+125                           PCB182+187                    PCB 54                    PCB 172
                   PCB88+91                                PCB183                        PCB 56                    PCB 174
                   PCB90+101                               PCB185                        PCB 59+62+75              PCB 176
                   PCB95+98+102                            PCB189                        PCB 60                    PCB 177
                   PCB97                                   PCB190                        PCB 61+70+76+74           PCB 178
                   PCB99                                   PCB193                        PCB 64                    PCB 179
                   PCB105                                  PCB194                        PCB 66                    PCB 180+193
                   PCB106+118                              PCB195                        PCB 77                    PCB 183+185
                   PCB107+109                              PCB196+203                    PCB 81                    PCB 187
                   PCB108+112                              PCB199                        PCB 82                    PCB 189
                   PCB110                                  PCB202                        PCB 83+99                 PCB 190
                   PCB114                                  PCB206                        PCB 84                    PCB 194
                   PCB128+162                              PCB208                        PCB 117+116+85            PCB 195
                                                                                         PCB
                                                           PCB209                        108+119+86+97+125+87      PCB 196




                                                                                  Exhibit 8                                            187
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
              Case 2:15-cv-00201-SMJ                        ECF No. 487-8               filed 02/11/20            PageID.41257 Page 15 of 23



                 Dataset details

                 Surface sediment and beach sediment samples were collected at 276 locations with either a handheld
                 coring device (subaerial beaches), small dredge sampler (shallow water beaches), or power grab sampler
                 (river channel and river nearshore areas), and sediment cores were collected with a vibracoring device.
                 Sediment samples were analyzed for PCB and PCDD/Fs (and many other contaminants not discussed
                 here) as well as total organic carbon. River water samples (about 400 L each) were collected at 94
                 locations using an Infiltrex 300 pump system (Axys Analytical Services). Particles were retained on a 0.5-
                 μm glass fiber filter. Dissolved phase contaminants were collected on a column of XAD-2 resin. All 209
                 PCB congeners were measured using EPA method 1668 (revision not specified), and the 17 2,3,7,8-
                 substituted PCDD/Fs were measured via EPA method 1614.

                 PMF details

                 A major challenge in using this data was the absence of surrogate recoveries and sparse information
                 about limits of detection (LOD), both of which are needed to construct accurate input matrices for PMF
                 analysis. Where concentrations were below detection limit, the LOD was reported instead of the
                 measured concentration in STORET but not in the RI database. Thus for the LOD matrixes for PMF
                 analysis, the limited data on LODs were used to reconstruct what the LODs must have been for
                 congeners that were detected, based on the assumption that LODs were the same for all congeners in a
                 homologue in any given sample. In the concentration matrix, concentrations that were below detection
                 limit were replaced with one-half of the inferred detection limit.1 There are many different ways to
                 treat data that is below the LOD, but our experience suggests that the choice to replace non-detect data
                 with one-half the LOD (versus for example a random number between zero and the detection limit) has
                 virtually no effect on the PMF solution when the number of data points that are below detection is
                 small, as in all three datasets examined here. LODs ranged from 0.1 to 358 pg/g for PCBs in sediment,
                 from 0.00020 to 1.4 pg/L for PCBs in the water column, and from 0.00064 to 3.5 pg/L for PCDD/Fs in
                 water.

                 The uncertainty matrix is usually constructed from the relative standard deviation of the percent
                 recoveries of the surrogate that is applied to each analyte. In the total absence of surrogate recovery
                 information, the uncertainty matrix was borrowed from previous studies that used the same analytical
                 methods and the same matrixes i.e. Du et al. 2 for the water column PCBs, Rodenburg et al.3 for the
                 water column PCDD/Fs, and Praipipat et al. 4 for the sediment PCBs. Note that uncertainties are input as
                 a fraction for the PMF2 software, but as absolute concentrations in the PMF 5.0 software.

                 Justification for selection of the number of factors

                 PCBs in sediment

                 PMF2: Three, four, five, and six factor solutions were generated. The four factor model was selected.
                 For the four-factor model, all nine seed runs were similar with an RSD of the G matrix of 1.8%. All four
                 of these factors had positive and significant coefficients when the G matrix was regressed against the
                 measured sum of PCBs. In contrast, this regression for the five-factor model revealed one factor with a
                 coefficient that was not significant. Also, for the five factor model, two of the nine seed runs were very
                 different from the other seven. The G-space plots indicated that all factors of the four-factor solution
                 were independent of each other. The agreement (R2) between measured and modeled concentrations
                 was greater than 0.77 for 80 of 83 peaks. The three peaks/congeners with low R2 were PCB 206 (0.38),
                 PCB (0.34) and PCB 209 (0.53). However, the good agreement between measured and modeled
                 concentrations for PCBs 4+10 and 19 (which are markers of dechlorination) were driven by the two data



                                                                                  Exhibit 8                                            188
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
              Case 2:15-cv-00201-SMJ                        ECF No. 487-8               filed 02/11/20            PageID.41258 Page 16 of 23



                 points with the highest concentrations of these congeners, both collected at RM 8.8. When these two
                 samples are discarded, the agreement between measured and modeled concentrations is much worse
                 for these congeners due to several outliers with high measured concentrations.

                 PMF 5.0: Bootstrapping of the 4- and 5-factor models confirmed that 4 was the best number of factors.
                 Out of 100 bootstrap runs, at least 86 mapped correctly when 5 factors were requested. When 6 factors
                 were requested, the new factor was ‘smeared’ across five of the six factors, with 21, 4, 24, 6 and 1 of the
                 bootstrap runs mapped across the five. This indicates that the new factor was not meaningful.

                 PCBs in water column

                 PMF2: Four, five, six, and seven factor solutions were generated. The five factor model was selected.
                 The five factor solution had low RSD of the G matrix (0.43%). The six factor model had two outliers
                 among the nine seed runs. Although both the five and six factor models gave positive and significant
                 coefficients for all factors when the G matrixes were regressed against the measured sum of PCBs, two
                 of the factors in the six-factor model were similar in fingerprint (both resembled Aroclor 1260).
                 Therefore the five factor model was selected. The agreement (R2) between measured and modeled
                 concentrations was greater than 0.7 for 85 of 90 peaks. The peaks/congeners that were not well
                 modeled were PCB 11 (R2 = 0.51), PCB 81 (0.24), PCB 123 (0.18), PCB 169 (0.027), and PCB 209 (0.40).
                 Note that PCBs 81, 123, and 169 were included in the data matrix despite low concentrations because
                 they are dioxin-like congeners. The G space plots for the five factor model showed strong correlation
                 between factors W2 and W5, but this was because the regression was dominated by the seven samples
                 with the highest PCB concentrations, all of which were collected at Willamette Cove. When the nine
                 samples collected at Willamette Cove were removed, all of the factors were independent of each other.

                 PMF 5.0: Bootstrapping of the 5- and 6-factor models confirmed that 5 was the correct number of
                 factors. Out of 100 bootstrap runs, at least 92 mapped correctly when 5 factors were requested. When
                 6 factors were requested, the new factor was ‘smeared’ across four of the six factors, with 6, 37, 42, and
                 1 of the bootstrap runs mapped across the four, and 14 ‘unmapped’ runs. This indicates that the new
                 factor was not meaningful. For the 5-factor model, 74 of the 90 congeners were modeled more
                 accurately by the PMF2 model. The same five congeners (R2) were not well modeled by PMF 5.0: PCB 11
                 (R2 = 0.31), PCB 81 (0.27), PCB 123 (0.21), PCB 169 (0.088), and PCB 209 (0.31). However, two additional
                 congeners were not well modeled by PMF 5.0: PCB 6 (R2 = 0.42 via PMF 5.0 vs. 0.84 via PMF2), PCB 8
                 (0.17 vs. 0.94).



                 PCBs and PCDD/Fs in the water column

                 PMF2: Four, five, six, seven, and eight factor solutions were generated. The seven factor model was
                 selected. The six and eight factor models did not converge on a robust solution, with the nine seed runs
                 generating at least three distinct solutions. In contrast, for the seven factor solution, eight of the nine
                 seed runs were in good agreement with each other (RSD of the G matrix = 1.4%). All seven factors
                 yielded positive and significant coefficients in the regression of the G matrix versus the sum of analytes,
                 and all seven were independent of each other. The agreement between measured and modeled
                 concentrations (R2) was greater than 0.7 for 73 of 77 analytes. Analytes with low R2 values were
                 1,2,3,7,8,9-HxCDD, 1,2,3,7,8-PCDD, and 2,3,4,6,7,8-HxCDF, all of which had R2 values greater than 0.65,
                 and PCB 126, a dioxin-like congener. As with the solution for PCBs in the water column, the seven
                 factors were independent of each other when the nine samples from Willamette Cove were excluded.




                                                                                  Exhibit 8                                            189
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
              Case 2:15-cv-00201-SMJ                        ECF No. 487-8               filed 02/11/20            PageID.41259 Page 17 of 23



                 PMF 5.0: PMF 5.0 was not able to generate a useful solution for this data set. When the original
                 uncertainty matrix was used, none of the base runs converged on a solution. The PMF 5.0 User Guide5
                 suggests that this might be caused by underestimation of uncertainty, so the uncertainty matrix was
                 increased by 50% for all data points. With this higher uncertainty, a small number (perhaps 4 out of 20)
                 of the base runs converged when 3 to 6 factors were requested, but none converged when 7 factors
                 were requested. Despite the fact that PMF 5.0 could not corroborate the PMF2 results, the PMF2
                 results were deemed reliable because the PCB portion of each factor resembled one of the factors
                 generated by the PCB-only data matrix above.

                 Comparison of Aroclor patterns in water and sediment

                 There is a surprising mismatch between the inferred Aroclor abundances in water and sediment (Table
                 S-2). In sediment, factors resembling Aroclors 1248, 1254, and 1260 were observed, but in the water
                 column, factors resembling Aroclors 1242, 1254, and 1260 were observed. It is possible that factor W1
                 which resembles Aroclor 1242 (R2 = 0.89) represents the dissolved fraction of factor Sed1, which
                 resembled Aroclor 1248 (R2 = 0.88). Recall that the sediment data utilized a DB-5 column, so the
                 correlation between the factor Sed1 and the Aroclor is less certain. Overall, it seems that even when
                 method 1668 is used and the data set is of high quality, it is difficult to discern between low molecular
                 weight Aroclors such as 1016, 1242, and 1248. If we conclude that factors W1 and Sed1 are related to
                 the same source, i.e. low molecular weight Aroclors, this suggests that this low-molecular weight Aroclor
                 signal is more abundant in the sediment than the water column. This is in contrast to our previous work
                 in the Delaware River4, where we found that low molecular weight Aroclors were relatively more
                 abundant in the water than the sediment. In contrast, in the Portland Harbor we find that the high
                 molecular weight Aroclor 1260 is proportionately more important in the water than the sediment.

                 Table S-2. Relative abundance of factors resembling Aroclors in sediment vs. water at low, high, and
                 stormwater-influenced flow.

                                                        A1242          A1248          A1254          A1260
                 Water:
                 Factor ID                               W1             none           W3             W5
                 flow             low                    17%            ~0%            24%            29%
                 condi-           high                   24%            ~0%            32%            31%
                 tion             stormwater-            27%            ~0%            23%            21%
                                  influenced
                 Sediment:
                 Factor ID                               none           Sed1           Sed2           Sed4
                                                         ~0%            42%            28%            29%


                 Results from PMF examination of PCBs and PCDD/Fs in water

                 The combined data set containing both PCBs and PCDD/Fs was examined primarily to determine
                 whether PCDD/Fs were also being dechlorinated. This approach was used in previous work,3 and is
                 based on the assumption that microbial dechlorination of both classes (PCBs and PCDD/Fs) occurs in the
                 same locations due to anaerobic conditions. The results of the PMFwere not particularly useful for the
                 apportionment of PCCD/F and/or PCB sources because neither all of the major PCB congeners, nor all of
                 the 17 PCDD/Fs were included in the dataset. In addition, it is well known that compounds that have



                                                                                  Exhibit 8                                            190
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
              Case 2:15-cv-00201-SMJ                        ECF No. 487-8               filed 02/11/20            PageID.41260 Page 18 of 23



                 high concentrations in all samples, such as OCDD, are difficult to model via factor analysis.6-8 Thus
                 detailed presentation of the PMF results from the PCB+PCCD/F data set can be found in figure S-3.
                 Factor WD3 contains high proportions of PCB 4 (25%) and PCB 19 (37%) and thus represents microbial
                 dechlorination. Because OCDD typically dominates the concentrations of PCDD/Fs in the environment,
                 it is expected to be present in all of the WD factors.6-8 In all of the other WD factors, the PCDD/F portion
                 is indeed dominated by OCDD (at least 78% of Σ12PCCD/Fs). In contrast, in factor WD3, OCDD is just 16%
                 of the Σ12PCDD/Fs and the factor is instead dominated by 1,2,3,4,6,7,8-HpCDD (73% of Σ12PCDD/Fs).
                 Other PCDD/F congeners that are abundant in factor WD3 are 1,2,3,4,6,7,8-HpCDF, 1,2,3,6,7,8-HxCDD
                 and 1,2,3,4,7,8-HxCDF, all of which have been associated with microbial dechlorination in various
                 studies.8-10 In our previous report on the microbial dechlorination of PCDD/Fs in sewers and landfills,3
                 OCDD was similarly absent, 1,2,3,4,6,7,8-HpCDD was dominant, and 1,2,3,6,7,8-HxCDD and 1,2,3,4,7,8-
                 HxCDF were abundant in the factor that contained high proportions of PCB microbial dechlorination
                 products. This pattern therefore appears to represent microbial dechlorination of PCDD/Fs. However it
                 must be noted that factor WD3 explains only 0.8% of the PCDD/F mass in the dataset. Thus the
                 fingerprint of this factor suggests that microbial dechlorination of PCDD/Fs might be occurring, but the
                 extent, if any, is very small. This low percentage probably explains why we did not find a factor related
                 to microbial dechlorination when we conducted factor analysis on PCDD/F congeners alone in the water
                 or sediment (data not shown). Because only the 2,3,7,8-substituted PCDD/Fs were measured in this data
                 set, only the peri-dechlorination products could be observed. As we observed in our previous work, 3
                 evidence that microbial dechlorination occurs by this pathway suggests that the peri-lateral
                 dechlorination pathway may also occur in this system.11 In addition, microbial dechlorination products
                 with fewer than four chlorines may also be present, but were not measured in these samples.




                                                                                  Exhibit 8                                            191
                                                                                                                                                                   10%
                                                                                                                                                                              15%
                                                                                                                                                                                             20%
                                                                                                                                                                                                                  10%
                                                                                                                                                                                                                        15%
                                                                                                                                                                                                                               20%
                                                                                                                                                                                                                                       25%
                                                                                                                                                                                                                                               30%
                                                                                                                                                                                                                                                                         10%
                                                                                                                                                                                                                                                                                  15%
                                                                                                                                                                                                                                                                                           20%
                                                                                                                                                                                                                                                                                                     25%
                                                                                                                                                                                                                                                                                                                                       10%
                                                                                                                                                                                                                                                                                                                                                         15%
                                                                                                                                                                                                                                                                                                                                                                           20%
                                                                                                                                                                                                                                                                                                                                                                                        10%
                                                                                                                                                                                                                                                                                                                                                                                        15%
                                                                                                                                                                                                                                                                                                                                                                                        20%
                                                                                                                                                                                                                                                                                                                                                                                        25%
                                                                                                                                                                                                                                                                                                                                                                                        30%
                                                                                                                                                                                                                                                                                                                                                                                        35%
                                                                                                                                                                                                                                                                                                                                                                                        40%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           10%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            15%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               10%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        20%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 30%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          40%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   50%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             60%




                                                                                                                                              0%
                                                                                                                                                       5%
                                                                                                                                                                                                        0%
                                                                                                                                                                                                             5%
                                                                                                                                                                                                                                                              0%
                                                                                                                                                                                                                                                                   5%
                                                                                                                                                                                                                                                                                                                  0%
                                                                                                                                                                                                                                                                                                                       5%
                                                                                                                                                                                                                                                                                                                                                                                         0%
                                                                                                                                                                                                                                                                                                                                                                                         5%
                                                                                                                                                                                                                                                                                                                                                                                                                                            0%
                                                                                                                                                                                                                                                                                                                                                                                                                                                            5%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         0%
                                                                                                                                            4                                   4                                                    4                                                    4                                                       4                                                                       4                                                      4
                                                                                                                                            6                                   6                                                    6                                                    6                                                       6                                                                       6                                                      6
                                                                                                                                            8                                   8                                                    8                                                    8                                                       8                                                                       8                                                      8
                                                                                                                                           10                                  10                                                   10                                                   10                                                      10                                                                      10                                                     10
                                                                                                                                           15                                  15                                                   15                                                   15                                                      15                                                                      15                                                     15
                                                                                                                                           16                                  16                                                   16                                                   16                                                      16                                                                      16                                                     16
                                                                                                                                           17                                  17                                                   17                                                   17                                                      17                                                                      17                                                     17
                                                                                                                                           19                                  19                                                   19                                                   19                                                      19                                                                      19                                                     19




                                                                                                                                                                                                              Factor WD6
                                                                                                                                           22                                  22                                                   22                                                   22                                                      22                                                                      22                                                     22




                                                                                                                                                                                                                                                                                                                       Factor WD4
                                                                                                                                           25                                  25                                                   25                                                   25                                                      25                                                                      25                                                     25




                                                                                                                                                       Factor WD7
                                                                                                                                           27                                  27                                                   27                                                   27                                                      27                                                                      27                                                     27




                                                                                                                                                                                                              5% of PCB mass
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Factor WD1




                                                                                                                                                                                                                                                                                                                       2% of PCB mass
                                                                                                                                           31                                  31                                                   31                                                   31                                                      31                                                                      31                                                     31
                                                                                                                                           32                                  32                                                   32                                                   32                                                      32                                                                      32                                                     32




                                                                                                                                                       42% of PCB mass
                                                                                                                                           37                                  37                                                   37                                                   37                                                      37                                                                      37                                                     37
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              3% of PCB mass




                                                                                                                                                                                                                                                                                                                       7% of PCDD/F mass




                                                                                                                                                                                                              31% of PCDD/F mass




                                                                                                                                                       6% of PCDD/F mass
                                                                                                                                           42                                  42                                                   42                                                   42                                                      42                                                                      42                                                     42
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Primarily PCDD/Fs




                                                                                                                                           43                                  43                                                   43                                                   43                                                      43                                                                      43                                                     43
                                                                                                                                           46                                  46                                                   46                                                   46                                                      46                                                                      46                                                     46
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              48% of PCDD/F mass




                                                                                                                                                                                                                                                                                                                                                                                                 Factor WD3
                                                                                                                                           48                                  48                                                   48                                                   48                                                      48                                                                      48                                                     48




                                                                                                                                                                                                              In this data set, this factor is
                                                                                                                                           52                                  52                                                   52                                                   52                                                      52                                                                      52                                                     52




                                                                                                                                                                                                                                                                                                                                                                                                 Dechlorination




                                                                                                                                                                                                                                                                                                                       In this data set, this factor is
                                                                                                                                           54                                  54                                                   54                                                   54                                                      54                                                                      54                                                     54




                                                                                                                                                       In this data set, this factor is
                                                                                                                                                                                                                                                                                                                                                                                                 26% of PCB mass
                                                                                                                                           56                                  56                                                   56                                                   56                                                      56                                                                      56                                                     56
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              In this data set, this factor is




                                                                                                                                           60                                  60                                                   60                                                   60                                                      60                                                                      60                                                     60




                                                                                                                                                                                                                                                                                                                                                                                                 1% of PCDD/F mass




                                                                                                                                                                                                              Similar to Aroclor 1254 (R2 = 0.60)
                                                                                                                                           64                                  64                                                   64                                                   64                                                      64                                                                      64                                                     64




                                                                                                                                                       Similar to Aroclor 1260 (R2 = 0.98)
                                                                                                                                           66                                  66                                                   66                                                   66                                                      66                                                                      66                                                     66
                                                                                                                                           77                                  77                                                   77                                                   77                                                      77                                                                      77                                                     77
                                                                                                                                           82                                  82                                                   82                                                   82                                                      82                                                                      82                                                     82
                                                                                                                                           84                                  84                                                   84                                                   84                                                      84                                                                      84                                                     84


                                                                                                                                                                                                                                                                                                                                                                                                 In this data set, this factor is
                                                                                                                                           92                                  92                                                   92                                                   92                                                      92                                                                      92                                                     92
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Case 2:15-cv-00201-SMJ




                                                                                                                                           94                                  94                                                   94                                                   94                                                      94                                                                      94                                                     94
                                                                                                                                          103                                 103                                                  103                                                  103                                                     103                                                                     103                                                    103
                                                                                                                                          105                                 105                                                  105                                                  105                                                     105                                                                     105                                                    105
                                                                                                                                          109                                 109                                                  109                                                  109                                                     109                                                                     109                                                    109
                                                                                                                                          114                                 114                                                  114                                                  114                                                     114                                                                     114                                                    114
                                                                                                                                          126                                 126                                                  126                                                  126                                                     126                                                                     126                                                    126
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              PCB portion is similar to Aroclor 1248 (R2 = 0.90)




                                                                                                                                          130                                 130                                                  130                                                  130                                                     130                                                                     130                                                    130
                                                                                                                                          132                                 132                                                  132                                                  132                                                     132                                                                     132                                                    132
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Factor WD2




                                                                                                                                          133                                 133                                                  133                                                  133                                                     133                                                                     133                                                    133
                                                                                                                                          136                                 136                                                  136                                                  136                                                     136                                                                     136                                                    136




                                                                                                                                                                                                                                                                                                                       Unknown - not similar to Aroclors, dominated by PCDD/Fs
                                                                                                                                          137                                 137                                                  137                                                  137                                                     137                                                                     137                                                    137
                                                                                                                                                                                                                                                                                                                                                                                                                                                          13% of PCB mass




                                                                                                                                          141                                 141                                                  141                                                  141                                                     141                                                                     141                                                    141
                                                                                                                                          144                                 144                                                  144                                                  144                                                     144                                                                     144                                                    144
                                                                                                                                                                                                                                                                                                                                                                                                                                                          2% of PCDD/F mass




                                                                                                                                          146                                 146                                                  146                                                  146                                                     146                                                                     146                                                    146
                                                                                                                                          158                                 158                                                  158                                                  158                                                     158                                                                     158                                                    158
                                                                                                                                          159                                 159                                                  159                                                  159                                                     159                                                                     159                                                    159
                                                                                                                                          164                                 164                                                  164                                                  164                                                     164                                                                     164                                                    164




                                                                                                                                                                                                                                                                    Factor WD5
                                                                                                                                          167                                 167                                                  167                                                  167                                                     167                                                                     167                                                    167
                                                                                                                                                                                                                                                                                                                                                                                                                                                          In this data set, this factor is




                                                                                                                                          170                                 170                                                  170                                                  170                                                     170                                                                     170                                                    170




                                                                                                                                                                                                                                                                    8% of PCB mass
                                                                                                                                          172                                 172                                                  172                                                  172                                                     172                                                                     172                                                    172
                                                                                                                                          174                                 174                                                  174                                                  174                                                     174                                                                     174                                                    174




                                                                                                                                                                                                                                                                    5% of PCDD/F mass
                                                                                                                                          176                                 176                                                  176                                                  176                                                     176                                                                     176                                                    176
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Similar to Aroclor 1242 (R2 = 0.84)




                                                                                                                                          177                                 177                                                  177                                                  177                                                     177                                                                     177                                                    177
                                                                                                                                          178                                 178                                                  178                                                  178                                                     178                                                                     178                                                    178
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ECF No. 487-8




                                                                                                                                          179                                 179                                                  179                                                  179                                                     179                                                                     179                                                    179
                                                                                                                                          187                                 187                                                  187                                                  187                                                     187                                                                     187                                                    187
                                                                                                                                          189                                 189                                                  189                                                  189                                                     189                                                                     189                                                    189


                                                                                                                                                                                                                                                                    In this data set, this factor is
                                                                                                                                          190                                 190                                                  190                                                  190                                                     190                                                                     190                                                    190
                                                                                                                                          194                                 194                                                  194                                                  194                                                     194                                                                     194                                                    194
                                                                                                                                          195                                 195                                                  195                                                  195
                                                                                                                                                                                                                                                                    Similar to Aroclor 1254 (R2 = 0.70)                                         195                                                                     195                                                    195
                                                                                                                                          196                                 196                                                  196                                                  196                                                     196                                                                     196                                                    196
                                                                                                                                          201                                 201                                                  201                                                  201                                                     201                                                                     201                                                    201
                                                                                                                                          202                                 202                                                  202                                                  202                                                     202                                                                     202                                                    202
                                                                                                                                          203                                 203                                                  203                                                  203                                                     203                                                                     203                                                    203




Exhibit 8
                                                                                                                                          206                                 206                                                  206                                                  206                                                     206                                                                     206                                                    206
                                                                                                                                          208                                 208                                                  208                                                  208                                                     208                                                                     208                                                    208
                                                                                                                                          209                                 209                                                  209                                                  209                                                     209                                                                     209                                                    209
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.




                                                                                                                               1,2,3,7,8-PCDD                      1,2,3,7,8-PCDD                                       1,2,3,7,8-PCDD                                       1,2,3,7,8-PCDD                                          1,2,3,7,8-PCDD                                                          1,2,3,7,8-PCDD                                         1,2,3,7,8-PCDD
                                                                                                                            1,2,3,4,7,8-HxCDD                   1,2,3,4,7,8-HxCDD                                    1,2,3,4,7,8-HxCDD                                    1,2,3,4,7,8-HxCDD                                       1,2,3,4,7,8-HxCDD                                                       1,2,3,4,7,8-HxCDD                                      1,2,3,4,7,8-HxCDD
                                                                                                                            1,2,3,6,7,8-HxCDD                   1,2,3,6,7,8-HxCDD                                    1,2,3,6,7,8-HxCDD                                    1,2,3,6,7,8-HxCDD                                       1,2,3,6,7,8-HxCDD                                                       1,2,3,6,7,8-HxCDD                                      1,2,3,6,7,8-HxCDD
                                                                                                                            1,2,3,7,8,9-HxCDD                   1,2,3,7,8,9-HxCDD                                    1,2,3,7,8,9-HxCDD                                    1,2,3,7,8,9-HxCDD                                       1,2,3,7,8,9-HxCDD                                                       1,2,3,7,8,9-HxCDD                                      1,2,3,7,8,9-HxCDD




                                                                                                                                                                                         PCBs PCDD/Fs
                                                                                                                                                                                                                                                                                                   PCBs PCDD/Fs
                                                                                                                                                                                                                                                                                                                                                                         PCBs PCDD/Fs
                                                                                                                                                                                                                                                                                                                                                                                                                             PCBs PCDD/Fs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PCBs PCDD/Fs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           PCBs PCDD/Fs




                                                                                                                                                                                                                                               PCBs PCDD/Fs
                                                                                                                          1,2,3,4,6,7,8-HpCDD                 1,2,3,4,6,7,8-HpCDD                                  1,2,3,4,6,7,8-HpCDD                                  1,2,3,4,6,7,8-HpCDD                                     1,2,3,4,6,7,8-HpCDD                                                     1,2,3,4,6,7,8-HpCDD                                    1,2,3,4,6,7,8-HpCDD
                                                                                                                                         OCDD                                OCDD                                                 OCDD                                                 OCDD                                                    OCDD                                                                    OCDD                                                   OCDD
                                                                                                                            1,2,3,4,7,8-HxCDF                   1,2,3,4,7,8-HxCDF                                    1,2,3,4,7,8-HxCDF                                    1,2,3,4,7,8-HxCDF                                       1,2,3,4,7,8-HxCDF                                                       1,2,3,4,7,8-HxCDF                                      1,2,3,4,7,8-HxCDF
                                                                                                                            1,2,3,6,7,8-HxCDF                   1,2,3,6,7,8-HxCDF                                    1,2,3,6,7,8-HxCDF                                    1,2,3,6,7,8-HxCDF                                       1,2,3,6,7,8-HxCDF                                                       1,2,3,6,7,8-HxCDF                                      1,2,3,6,7,8-HxCDF
                                                                                                                            2,3,4,6,7,8-HxCDF                   2,3,4,6,7,8-HxCDF                                    2,3,4,6,7,8-HxCDF                                    2,3,4,6,7,8-HxCDF                                       2,3,4,6,7,8-HxCDF                                                       2,3,4,6,7,8-HxCDF                                      2,3,4,6,7,8-HxCDF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          filed 02/11/20




                                                                                                                          1,2,3,4,6,7,8-HpCDF                 1,2,3,4,6,7,8-HpCDF                                  1,2,3,4,6,7,8-HpCDF                                  1,2,3,4,6,7,8-HpCDF                                     1,2,3,4,6,7,8-HpCDF                                                     1,2,3,4,6,7,8-HpCDF                                    1,2,3,4,6,7,8-HpCDF
                                                                                                                          1,2,3,4,7,8,9-HpCDF                 1,2,3,4,7,8,9-HpCDF                                  1,2,3,4,7,8,9-HpCDF                                  1,2,3,4,7,8,9-HpCDF                                     1,2,3,4,7,8,9-HpCDF                                                     1,2,3,4,7,8,9-HpCDF                                    1,2,3,4,7,8,9-HpCDF
                                                                                                                                         OCDF                                OCDF                                                 OCDF                                                 OCDF                                                    OCDF                                                                    OCDF                                                   OCDF
                                                                                                                                                                                                                                                                                                                   0%
                                                                                                                                                                                                                                                                                                                   2%
                                                                                                                                                                                                                                                                                                                   4%
                                                                                                                                                                                                                                                                                                                   6%
                                                                                                                                                                                                                                                                                                                   8%
                                                                                                                                                                                                                                                                                                                                                                                        0.00%
                                                                                                                                                                                                                                                                                                                                                                                                0.05%
                                                                                                                                                                                                                                                                                                                                                                                                          0.10%
                                                                                                                                                                                                                                                                                                                                                                                                                    0.15%
                                                                                                                                                                                                                                                                                                                                                                                                                              0.20%
                                                                                                                                                                                                                                                                                                                                                                                                                                            0.0%
                                                                                                                                                                                                                                                                                                                                                                                                                                                   0.2%
                                                                                                                                                                                                                                                                                                                                                                                                                                                            0.4%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0.6%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           0.8%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1.0%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1.2%




                                                                                                                                                                                                                                                                                                                  10%
                                                                                                                                                                                                                                                                                                                  12%
                                                                                                                                                                                                                                                                                                                  14%
                                                                                                                                                                                                                                                                                                                  16%
                                                                                                                                                                                                                                                                                                                  18%




                                                                                                                                                                                                        0%
                                                                                                                                                                                                             5%
                                                                                                                                                                                                                                                              0%
                                                                                                                                                                                                                                                                   1%
                                                                                                                                                                                                                                                                        2%
                                                                                                                                                                                                                                                                                  3%
                                                                                                                                                                                                                                                                                           4%
                                                                                                                                                                                                                                                                                                     5%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         0%




                                                                                                                                              0.0%
                                                                                                                                                     0.2%
                                                                                                                                                            0.4%
                                                                                                                                                                   0.6%
                                                                                                                                                                           0.8%
                                                                                                                                                                                  1.0%
                                                                                                                                                                                             1.2%
                                                                                                                                                                                                                  10%
                                                                                                                                                                                                                        15%
                                                                                                                                                                                                                               20%
                                                                                                                                                                                                                                       25%
                                                                                                                                                                                                                                               30%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               10%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        20%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 30%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          40%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   50%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            60%




                                                                                                                              1,2,3,7,8-PCDD

                                                                                                                           1,2,3,4,7,8-HxCDD




            water column, since this data set includes only a fraction of the PCBs measured.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License




                                                                                                                           1,2,3,6,7,8-HxCDD

                                                                                                                           1,2,3,7,8,9-HxCDD

                                                                                                                          1,2,3,4,6,7,8-HpCDD

                                                                                                                                       OCDD

                                                                                                                            1,2,3,4,7,8-HxCDF

                                                                                                                            1,2,3,6,7,8-HxCDF

                                                                                                                            2,3,4,6,7,8-HxCDF

                                                                                                                          1,2,3,4,6,7,8-HpCDF

                                                                                                                          1,2,3,4,7,8,9-HpCDF




            mass in the data set represented by each factor is not a reliable indicator of the % of total PCBs in the
            where necessary to better visualize the PCDD/F portion of the fingerprint. Note that the % of the total
            and interpretation of the factors based on similar to Aroclors. In the right panels, the y-axis is expanded                OCDF
            Figure S-3. Fingerprints resolved from the dataset on PCBs and PCDD/Fs in water in the Portland Harbor




192
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PageID.41261 Page 19 of 23
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
              Case 2:15-cv-00201-SMJ                        ECF No. 487-8               filed 02/11/20            PageID.41262 Page 20 of 23




                 Figure S-4. Map of PCB 4 residual (measured minus modeled) in sediment.




                                                                                  Exhibit 8                                            193
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
              Case 2:15-cv-00201-SMJ                        ECF No. 487-8               filed 02/11/20            PageID.41263 Page 21 of 23



                   20%
                   18%                                                    Portland ambient
                   16%                                          (lone dechlorination factor from this study)
                   14%
                   12%
                   10%
                    8%
                    6%
                    4%
                    2%
                    0%
                          15
                          16
                          17
                          18
                          19
                          20
                          22
                          25
                          26
                          31
                          37
                          40
                          42
                          43
                          44
                          45
                          46
                          48
                          49
                          50
                          56
                          59
                          60
                          61
                          64
                          66
                          82
                          83
                          84
                          85
                          86
                          90
                          92
                         105
                         110
                         118
                         128
                         129
                         132
                         135
                         136
                         137
                         141
                         146
                         147
                         153
                         156
                         158
                         167
                         170
                         171
                         172
                         174
                         177
                         178
                         179
                         180
                         187
                         190
                         194
                         195
                         196
                         198
                           4




                   14%
                   12%
                                                                      NY/NJ Harbor ambient
                                                         (lone dechlorination factor from Rodenburg et al. 2011)
                   10%
                    8%
                    6%
                    4%
                    2%
                    0%
                          15
                          16
                          17
                          18
                          19
                          20
                          22
                          25
                          26
                          31
                          37
                          40
                          42
                          43
                          44
                          45
                          46
                          48
                          49
                          50
                          56
                          59
                          60
                          61
                          64
                          66
                          82
                          83
                          84
                          85
                          86
                          90
                          92
                         105
                         110
                         118
                         128
                         129
                         132
                         135
                         136
                         137
                         141
                         146
                         147
                         153
                         156
                         158
                         167
                         170
                         171
                         172
                         174
                         177
                         178
                         179
                         180
                         187
                         190
                         194
                         195
                         196
                         198
                           4




                   25%
                                                                  Delaware River dischargers
                   20%                                (advanced dechlorination factor from Rodenburg et al. 2010)

                   15%

                   10%

                    5%

                    0%
                          15
                          16
                          17
                          18
                          19
                          20
                          22
                          25
                          26
                          31
                          37
                          40
                          42
                          43
                          44
                          45
                          46
                          48
                          49
                          50
                          56
                          59
                          60
                          61
                          64
                          66
                          82
                          83
                          84
                          85
                          86
                          90
                          92
                         105
                         110
                         118
                         128
                         129
                         132
                         135
                         136
                         137
                         141
                         146
                         147
                         153
                         156
                         158
                         167
                         170
                         171
                         172
                         174
                         177
                         178
                         179
                         180
                         187
                         190
                         194
                         195
                         196
                         198
                           4




                   50%
                   45%                                             NY/NJ Harbor dischargers
                   40%                                (advanced dechlorination factor from Rodenburg et al. 2012)
                   35%
                   30%
                   25%
                   20%
                   15%
                   10%
                    5%
                    0%
                          15
                          16
                          17
                          18
                          19
                          20
                          22
                          25
                          26
                          31
                          37
                          40
                          42
                          43
                          44
                          45
                          46
                          48
                          49
                          50
                          56
                          59
                          60
                          61
                          64
                          66
                          82
                          83
                          84
                          85
                          86
                          90
                          92
                         105
                         110
                         118
                         128
                         129
                         132
                         135
                         136
                         137
                         141
                         146
                         147
                         153
                         156
                         158
                         167
                         170
                         171
                         172
                         174
                         177
                         178
                         179
                         180
                         187
                         190
                         194
                         195
                         196
                         198
                           4




                 Figure S-5. Dechlorination factors resolved from factor analysis using various data sets. Because each
                 data set utilized slightly different congener lists, only congeners common to all four data sets are shown.
                 Note that co-eluting congeners are labeled using the lowest IUPAC congener number. All of these data
                 sets utilized an SPB octyl GC column, so information about co-elutions is provided in Table S-1.




                                                                                  Exhibit 8                                            194
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
              Case 2:15-cv-00201-SMJ                        ECF No. 487-8               filed 02/11/20            PageID.41264 Page 22 of 23



                                           30%

                                           25%
                                                                                                                   Portland Harbor
                   Percetn of total PCBs




                                           20%
                                                                                                                   Delaware River
                                                                                                                   NY/NJ Harbor
                                           15%

                                           10%

                                           5%

                                           0%
                                                  11
                                                  16
                                                  17
                                                  18
                                                  19
                                                  22
                                                  25
                                                  26
                                                  31
                                                  32
                                                  37
                                                  44
                                                  45
                                                  46
                                                  48
                                                  49
                                                  50
                                                  52
                                                  56
                                                  60
                                                  61
                                                  64
                                                  66
                                                  77
                                                  82
                                                  84
                                                  86
                                                  92
                                                 105
                                                 114
                                                 123
                                                 128
                                                 129
                                                 130
                                                 132
                                                 136
                                                 141
                                                 146
                                                 153
                                                 156
                                                 158
                                                 170
                                                 171
                                                 172
                                                 174
                                                 176
                                                 177
                                                 178
                                                 179
                                                 180
                                                 183
                                                 187
                                                 189
                                                 190
                                                 194
                                                 195
                                                 196
                                                 197
                                                 198
                                                 202
                                                 203
                                                 206
                                                 209
                                                   4
                                                   6
                                                   8




                 Figure S-6. PCB 11 dominated factors from the Portland Harbor ambient water (this study), the
                 Delaware River ambient water 2, and the ambient water of the NY/NJ Harbor.1 Because each data set
                 utilized slightly different congener lists, only congeners common to all four data sets are shown. Note
                 that co-eluting congeners are labeled using the lowest IUPAC congener number. All of these data sets
                 utilized an SPB octyl GC column, so information about co-elutions is provided in Table S-1.




                                                                                  Exhibit 8                                            195
This Electronic Copy of Copyrighted Material Was Made and Delivered for Governmental Regulatory/Judicial Purposes Under License
from Copyright Clearance Center, Inc. -No Further Reproduction is Permitted without a Separate License.
              Case 2:15-cv-00201-SMJ                        ECF No. 487-8               filed 02/11/20            PageID.41265 Page 23 of 23



                 References

                 1.       Rodenburg, L. A.; Du, S.; Xiao, B.; Fennell, D. E., Source apportionment of polychlorinated
                 biphenyls in the New York/New Jersey Harbor. In Chemosphere, 2011 Elsevier Ltd: England, 2011; Vol.
                 83, pp 792-8.
                 2.       Du, S.; Belton, T. J.; Rodenburg, L. A., Source Apportionment of PCBs in the Tidal Delaware River.
                 Environ. Sci. Technol. 2008, 42, 4044–4051.
                 3.       Rodenburg, L. A.; Du, S. Y.; Lui, H.; Guo, J.; Oseagulu, N.; Fennell, D. E., Evidence for
                 Dechlorination of Polychlorinated Biphenyls and Polychlorinated Dibenzo-p-Dioxins and -Furans in
                 Wastewater Collection Systems in the New York Metropolitan Area. Environmental Science+Technology
                 2012, 46, (12), 6612-6620.
                 4.       Praipipat, P.; Rodenburg, L. A.; Cavallo, G. J., Source Apportionment of Polychlorinated Biphenyls
                 in the Sediments of the Delaware River. Environ. Sci. Technol. 2013, 47, 4277−4283.
                 5.       Norris, G.; Duvall, R.; Brown, S.; Bai, S. EPA Positive Matrix Factorization (PMF) 5.0 Fundamentals
                 and User Guide. EPA/600/R-14/108; U.S. Environmental Protection Agency Office of Research and
                 Development: Washington, DC, 2014.
                 6.       Bright, D. A.; Cretney, W. J.; MacDonald, R. W.; Ikonomou, M. G.; Grundy, S. L., Differentiation of
                 polychlorinated dibenzo-p-dioxin and dibenzofuran sources in coastal British Columbia, Canada.
                 Environmental Toxicology and Chemistry 1999, 18, (6), 1097-1108.
                 7.       Barabas, N.; Adriaens, P.; Goovaerts, P., Modified Polytopic Vector Analysis To Identify and
                 Quantify a Dioxin Dechlorination Signature in Sediments. 1. Theory. Environ. Sci. Technol. 2004, 38,
                 1813-1820.
                 8.       Barabas, N.; Goovaerts, P.; Adriaens, P., Modified Polytopic Vector Analysis To Identify and
                 Quantify a Dioxin Dechlorination Signature in Sediments. 2. Application to the Passaic River. Environ. Sci.
                 Technol. 2004, 38, 1821-1827.
                 9.       Lui, H. Microbial Reductive Dechlorination of Weathered Polychlorinated Dibenzo-p-dioxins and
                 dibenzofurans in Contaminated Sediments. Rutgers, the State University of New Jersey, New Brunswick,
                 NJ, 2010.
                 10.      Barkovskii, A. L.; Adriaens, P., Microbial dechlorination of historically present and freshly spiked
                 chlorinated dioxins and diversity of dioxin-dechlorinating populations. Applied and Environmental
                 Microbiology 1996, 62, (12), 4556-4562.
                 11.      Bunge, M.; Adrian, L.; Kraus, A.; Opel, M.; Lorenz, W. G.; Andreesen, J. R.; Görisch, H.; Lechner,
                 U., Reductive dehalogenation of chlorinated dioxins by an anaerobic bacterium. Nature 2003, 421, 357–
                 360.




                                                                                  Exhibit 8                                            196
